People v Wallace (2016 NY Slip Op 00633)





People v Wallace


2016 NY Slip Op 00633


Decided on February 2, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 2, 2016

Mazzarelli, J.P., Renwick, Manzanet-Daniels, Kapnick, JJ.


92 2543/12

[*1]The People of the State of New York, Respondent,
vKareem Wallace, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Claudia S. Trupp of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Malancha Chanda of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia Nunez, J.), rendered February 13, 2014, convicting defendant, upon her plea of guilty, of burglary in the third degree, and sentencing her to a term of three to six years, unanimously modified, as a matter of discretion in the interest of justice, to the extent of reducing the sentence to a term of two to four years, and otherwise affirmed.
We find the sentence excessive to the extent indicated. The record does not establish a valid waiver of the right to appeal.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 2, 2016
CLERK